Order *734reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to punish the defendant for contempt of court granted,' with ten dollars costs. The defendant’s default in the payment of alimony is willful, and the plea of defendant that he is unable to pay more than five dollars per week is untenable on motions of this character. Denial of this motion was not a proper exercise of discretion. The matter is remitted to the Special Term of the Supreme Court, Kings county, which will fix the punishment and state the terms upon which defendant may purge himself of his contempt. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.